Leach, J.,
dissenting. In its appeal to this court, appellant’s complaint was based in large part on the premise that the Court of Appeals failed to “give credence to the findings of fact of the trial court.” This case, however, was heard and determined by the Court of Appeals as a law and fact appeal, thus involving a trial de novo in that court.
In Lincoln Properties v. Goldslager (1969), 18 Ohio St. 2d 154, this court held in the first and second paragraphs of the syllabus:
“1. A trial de novo is an independent judicial examination and determination of conflicting issues of fact and law, notwithstanding the evidence before the appellate *210court consists of the record of the proceedings in the lower tribunal.
“2. Parties to an appeal on questions of law and fact are entitled to a trial de novo, and the appellate court must determine the facts and give judgment disposing of the issues of law and fact as if no trial had been had in the lower tribunal.”
In my opinion, the question of whether the ordinance herein was unreasonable is essentially one of fact, for the determination in a law and fact appeal by the Court of Appeals. Its judgment in such respect should be overturned by this court only where reasonable minds could not arrive at such a conclusion.
As I understand this case, appellant herein did not assert that the state of the evidence was such that there was a failure of probative evidence to warrant or permit a finding of unreasonableness in the application of the ordinance to the street in question, but, in effect, asserted that such a finding of unreasonableness was contrary to the weight of the evidence.
Under the state of the record herein, I do not understand how this court may arrive at a factual conclusion contrary to the finding of fact of the Court of Appeals except by independently weighing the evidence.
In my opinion, the conclusion of the Court of Appeals that the effect of the ordinance was to prohibit all east-west truck traffic through Lincoln Heights, either on Shepherd Lane or otherwise, and was unreasonable as applied to the use by plaintiffs of Shepherd Lane, was warranted by the evidence.
The practical effect of such ordinance is to deny all eastbound truck traffic use of an access point onto an interstate highway, such interchange connecting directly with Shepherd Lane within Lincoln Heights. The effect of the ordinance is to compel all of plaintiff’s trucks to traverse the streets of another municipality to enter the interstate highway at a distant access point. The particular ordinance in question was enacted in 1969, long after the *211opening of the interchange and long after the building of plaintiff’s interstate truck terminals.
Although any residential property owner or tenant is disturbed by the passage of trucks on his street, and would prefer that the trucks traverse some other street, under all the attendant facts as they exist herein, I believe that the Court of Appeals, faced with a “Solomon Decision” and weighing all the “pros and cons” necessarily involved, was justified in the conclusion which it reached.